Title: To George Washington from John Collins, 18 January 1790
From: Collins, John
To: Washington, George


State of Rhode-Island & Providence Plantations 
Sir,January 18th 1790.   
I have the Honor of transmitting to you an Act of the General Assembly of this State for calling a Convention, to take into Consideration the Constitution proposed for the United States, passed on the 17th of September, A.D. 1787, by the General Convention held at Philadelphia.
This Event gives me the most sincere pleasure, as there is every Reason to hope that the Accession of this State will in a short Time not only entitle the Citizens thereof to all the Benefits of the Federal Government, but as it will render the Union complete, and affords a rational and pleasing prospect that the Thirteen States which by their United exertions, at the expence of their common blood and treasure obtained liberty and Independence, will be again joined in the firmest Bands of Friendship, under a Constitution calculated to secure to them the great Objects for which they fought and bled.
The Operation of the Federal Government, according to the existing Laws, will immediately prove greatly injurious to the Commercial Interests of this State, unless a further Suspension of them can be obtained: I do therefore, at the Request of the General Assembly, and in Behalf of the State, make this application

to the Congress of the United States, requesting a further Suspension of the Acts of Congress subjecting the Citizens of this State to the payment of foreign Tonnage, and foreign Duties, during the pleasure of Congress.
At the same Time that I desire you to communicate this Application to Congress, give me Leave, Sir, to hope for your favorable Influence in our Behalf.
I have the honor to be, with the greatest Respect and Esteem, Sir, Your Most Obedient, and Most Humble Servant,

John Collins

